 



CONFIDENTIAL SEPARATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is entered into as of the Effective Date, as
defined in Paragraph 8 hereof, by and between Advaxis, Inc. (the “Company”) and
Sara Bonstein (“Executive”). Together, the Company and Executive may be referred
to hereinafter as the “Parties”.

 

In consideration of the payments, covenants and releases described below, and in
consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the Company and Executive
agree as follows:

 

1. Separation from Employment. Executive hereby confirms her resignation as
Chief Financial Officer and from all other positions within the Company and all
of its subsidiaries, effective May 1, 2018 (the “Termination Date”).

 

2. Separation Obligations of the Company. In consideration of Executive’s
promises contained in this Agreement, the Company agrees as follows:

 

a. Severance Pay. The Company will pay to Executive a lump sum of One Hundred
and Fifty Thousand Dollars ($150,000), less withholding for taxes and other
similar items, payable with the next company payroll following the Termination
Date provided Executive properly executes and does not revoke this Agreement.

 

b. Reimbursement of COBRA Premiums. If Executive elects to continue
participation in any group medical plan benefits to which Executive and/or
Executive’s eligible dependents would be entitled under Section 4980B of the
Internal Revenue Code (COBRA), then for a period not to exceed twelve (12)
months (the “Health Benefits Continuation Period”), the Company shall pay to the
insurer of the Company’s medical plan (or to the Executive if the insurer will
not accept partial payment from the Company) a monthly amount equal to the
Company-paid portion of health benefit premiums as if Executive was actively
employed; provided, however, that (i) that if Executive becomes eligible to
receive group health benefits under a program of a subsequent employer or
otherwise (including coverage available to Executive’s spouse), or if Executive
otherwise ceases to be eligible for COBRA continuation coverage, the Company’s
obligation to pay the cost of health coverage as described herein shall cease;
and (ii) the Health Benefits Continuation Period shall run concurrently with any
period for which Executive is eligible to elect health coverage under COBRA.

 

c. Reimbursement for Financial Planning. For a period of twelve (12) months
following the Termination Date, the Company shall reimburse Executive for
financial planning services in an amount not to exceed $15,000.

 

d. Treatment of Equity Awards. The Parties agree that Exhibit A to this
Agreement accurately reflects all outstanding awards of stock options
(“Options”) and restricted stock units (“RSUs”) held by Executive as of the
Effective Date. As of the Effective Date, (i) all of Executive’s unvested
Options shall expire and any vested options shall remain outstanding and
exercisable until the earlier of (1) the expiration date on the option agreement
evidencing the grant thereof, or (2) May 1, 2020; and (ii) all of Executive’s
RSUs shall become vested and shall be settled as of the Termination Date in
shares of Company common stock.

 

e. Other Payments and Obligations. The Company will pay Executive for all
accrued and unused vacation days that have accrued as of the Termination Date as
well as reimbursement for expenses for which expense reports have been provided
to the Company prior to the Effective Date, all in accordance with Company
policies.

 

f. Reimbursement of Legal Fees. The Company will reimburse Executive for the
reasonable legal fees incurred by Executive in connection with her departure and
this Agreement.

 

The Company’s obligation to provide the payments and benefits set forth in this
Paragraph 2 is expressly contingent on Executive executing and not revoking this
Agreement pursuant to Paragraph 8 below. The Company’s obligation to make the
payment set forth herein shall cease upon Executive’s breach of any of her
continuing contractual obligations to the Company, including, without
limitation, Sections 5, 6, 7 and 9 of the Employment Agreement (as defined
herein) and any other intellectual property agreement, covenant not to disclose
or use the Company’s confidential or trade secret information, or covenant not
to compete with the Company.

 

 

 

 

3. General Release of Claims and Covenant Not To Sue.

 

a. General Release of Claims. In consideration of the payments made to her by
the Company and the promises contained in this Agreement, Executive on behalf of
himself and her agents and successors in interest, hereby UNCONDITIONALLY
RELEASES AND DISCHARGES the Company, its successors, subsidiaries, parent
companies, assigns, joint ventures, and affiliated companies and their
respective agents, legal representatives, shareholders, attorneys, employees,
members, managers, officers and directors (collectively, the “Releasees”) from
ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION which she may by law
release, as well as all contractual obligations not expressly set forth in this
Agreement, whether known or unknown, fixed or contingent, that she may have or
claim to have against any Releasee for any reason as of the date of execution of
this Agreement. This Release and Covenant Not To Sue includes, but is not
limited to, claims arising under federal, state or local laws prohibiting
employment discrimination; claims arising under severance plans and contracts;
and claims growing out of any legal restrictions on the Company’s rights to
terminate its employees or to take any other employment action, whether
statutory, contractual or arising under common law or case law. Executive
specifically acknowledges and agrees that she is releasing any and all rights
under federal, state and local employment laws including without limitation
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Genetic Information
Nondiscrimination Act, the anti-retaliation provisions of the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the Equal Pay Act,
the Occupational Safety and Health Act, the Worker Adjustment and Retraining
Notification Act, the Employee Polygraph Protection Act, the Fair Credit
Reporting Act, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the New Jersey Family Leave Act, and any
and all other local, state, and federal law claims arising under statute or
common law. It is agreed that this is a general release and it is to be broadly
construed as a release of all claims, except those that cannot be released by
law.

 

b. Covenant Not to Sue. Except as expressly set forth in Paragraph 5 below,
Executive further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or
charge to assert against any of the Releasees any claim released by this
Agreement.

 

c. Acknowledgement Regarding Payments and Benefits. Executive acknowledges and
agrees that she has been paid all wages and accrued benefits to which she is
entitled through the date of execution of this Agreement. Other than the
payments set forth in this Agreement, the Parties agree that the Company owes no
additional amounts to Executive for wages, back pay, severance pay, bonuses,
damages, accrued vacation, benefits, insurance, sick leave, other leave, or any
other reason.

 

d. Other Representations and Acknowledgements. This Agreement is intended to and
does settle and resolve all claims of any nature that Executive might have
against the Company arising out of their employment relationship or the
termination of employment or relating to any other matter, except those that
cannot be released by law. By signing this Agreement, Executive acknowledges
that she is doing so knowingly and voluntarily, that she understands that she
may be releasing claims she may not know about, and that she is waiving all
rights she may have had under any law that is intended to protect her from
waiving unknown claims. Executive warrants that she has not filed any notices,
claims, complaints, charges, or lawsuits of any kind whatsoever against the
Company or any of the Releasees as of the date of execution of this Agreement.
This Agreement shall not in any way be construed as an admission by the Company
or any of the Releasees of wrongdoing or liability or that Executive has any
rights against the Company or any of the Releasees. Executive represents and
agrees that she has not transferred or assigned, to any person or entity, any
claim that she is releasing in this Paragraph 3.

 

4. Non-Disparagement.

 

a. Agreement of Executive. Executive agrees that she will not, directly or
indirectly, make any statement, oral or written, or perform any act or omission
which disparages or casts in a negative light the Company, its products, its
employees, or any of the Releasees. This Paragraph 4 shall not in any way limit
any of the Protected Rights contained in Paragraph 5 of this Agreement, or
Executive’s ability to provide truthful testimony pursuant to a subpoena, court
order or as otherwise required by law.

 

2

 

 

b. Agreement of Company. The Company agrees that, except as may be required by
law, court order, or a valid request by a government agency, the Company will
not make any written statement, and no officer of the Company or member of the
Board of Directors of the Company will, directly or indirectly, make any
statement, oral or written, or perform any act or omission which disparages
Executive or casts Executive in a negative light. This Paragraph 4(b) shall not
in any way limit the ability of the Company or any member of the Board of
Directors to provide truthful testimony or information in response to a
subpoena, court order, or valid request by a government agency, or as otherwise
required by law.

 

5. Protected Rights. Nothing in this Agreement is intended to limit Executive’s
right to file a charge with the Equal Employment Opportunity Commission or to
make disclosures to, or participate in communications with, the Securities and
Exchange Commission or any other government agency regarding possible violations
of law, without prior notice to the Company. Based on Executive’s release of
claims set forth in Paragraph 3 of this Agreement, however, Executive
understands that she is releasing all claims that she may have, as well as, to
the extent permitted by applicable law, her right to recover monetary damages or
obtain other relief for an alleged injury or legal right that is personal to
Executive.

 

6. Acknowledgment. Executive acknowledges and agrees that she fully understands
that this Agreement is final and binding, that it contains a full release of all
claims and potential claims, and that the only promises or representations she
has relied upon in signing this Agreement are those specifically contained in
the Agreement itself. Executive acknowledges and agrees that she is signing this
Agreement voluntarily, with the full intent of releasing the Company from all
claims covered by Paragraph 3.

 

7. Cooperation. Following the Termination Date, the Executive shall cooperate
with the Company and be reasonably available to the Company and its attorneys
with respect to continuing and/or future matters related to the Executive’s
employment period with the Company and/or its subsidiaries or affiliates,
whether such matters are business-related, legal, regulatory or otherwise
(including, without limitation, the Executive appearing at the Company’s request
to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into the Executive’s
possession). The Company shall reimburse the Executive for all reasonable out of
pocket expenses incurred by the Executive in rendering such services that are
approved by the Company, including reasonable attorney’s fees and costs. In
addition, if more than an incidental cooperation is required at any time after
the termination of the Executive’s employment, the Executive shall be paid
(other than for the time of actual testimony) a per day fee based on her base
salary as of the Termination Date.

 

8. Effective Date. This Agreement shall be effective and enforceable as of the
date it is executed by Executive (the “Effective Date”).

 

9. Return of Materials. In further consideration of the promises and payments
made by the Company hereunder, Executive agrees that on or before the
Termination Date, she will return all documents, confidential information, other
information, materials, equipment (including, but not limited to, cell phones,
pagers, laptops, computers, or other personal computing devices) and other
things in her possession or control provided to her by the Company, created
during her employment with the Company or otherwise relating to or belonging to
the Company, without retaining or providing to anyone else copies, summaries,
excerpts, portions or other representations thereof. To the extent that
Executive has electronic files or information in her possession or control that
relate to or belong to the Company or contain confidential information belonging
to the Company (specifically including but not limited to electronic files or
information stored on personal computers, mobile devices, electronic media, or
in cloud storage), Executive agrees that she will immediately, and before
receiving payment under this Agreement: (a) provide the Company with an
electronic copy of all of such files or information (in an electronic format
that readily accessible by the Company); (b) after doing so, delete all such
files and information, including all copies and derivatives thereof, from all
non-Company-owned computers, mobile devices, electronic media, cloud storage, or
other media, devices, or equipment, such that such files and information are
permanently deleted and irretrievable; and (c) provide a written certification
to the Company that the required deletions have been completed.

 

10. Termination of Employment Agreement; Survival of Restrictive Covenants.
Executive acknowledges and agrees that the Employment Agreement originally
executed by the Parties on or about March 24, 2014 (the “Employment Agreement”)
is hereby terminated, without further action by the Parties, as of the
Termination Date and shall be of no further force and effect, and that except as
expressly set forth in this Agreement, the Company shall have no continuing
obligations to Executive under the Employment Agreement; provided, however, that
Sections 5 (Restrictive Covenant), 6 (Confidentiality), 7 (Works for Hire) and 8
(Indemnification) of the Employment Agreement shall survive and remain in full
force and effect in accordance with their terms.

 

3

 

 

11. Final Agreement. This Agreement contains the entire agreement between the
Company and Executive with respect to the subject matter hereof, and supersedes
all prior agreements between the Parties, except as set forth in Paragraph 10
above. The Parties agree that this Agreement may not be modified except by a
written document signed by both Parties. The Parties agree that this Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of New Jersey without giving effect to its
conflict of law principles.

 

13. Waiver. The failure of either party to enforce any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision. Any
waiver of any provision of this Agreement must be in a writing signed by the
party making such waiver. No waiver of any breach of this Agreement shall be
held to be a waiver of any other or subsequent breach.

 

14. Code Section 409A. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. The tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed to Executive, who is responsible for all taxes
assessed on any payments made pursuant to this Agreement, whether under Section
409A of the Code or otherwise. Neither the Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Executive as a result of the application of
Section 409A of the Code. Executive’s right to receive any installment payments
as Severance Pay shall be treated as a right to receive separate and distinct
payments for purposes of Section 409A of the Code.

 

The Parties hereby signify their agreement to these terms by their signatures
below.





 

EMPLOYEE       /s/ Sara Bonstein   Sara Bonstein         Date: April 23, 2018  
      ADVAXIS, INC.         By: /s/ Kenneth Berlin   Name: Kenneth Berlin     
Date: April 23, 2018  



 



4

 

 

Exhibit A

 

Outstanding Stock Options and Restricted Stock Units

 

Share Units (RSU)

 

Vested   Unvested   123,862    129,720 

 

Options (NQ)

 

Grant Price   Granted   Vested   Unvested  $13.44 USD    251,130    188,347  
 62,783  $12.81 USD    160,000    106,666    53,334  $7.71 USD    68,906  
 22,969    45,937  $3.19 USD    100,000    -    100,000        580,036  
 317,982    262,054 

 

5

 

